DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1, claims unknown, drawn to a deposition apparatus where mixing is more passive than the others in that it lacks a dynamic mixer (illustrated in Figure 3 and Figure 4 and discussed in [0057-62]).
Species 2, claims unknown, drawn to a deposition apparatus which uses a dynamic mixing but doesn't have the ability to regulate the mixture ratio (illustrated in Figure 11 and discussed in [0110]). 
Species 3, believed to be encompassed by at least claims 23–30, drawn to a deposition apparatus which uses a dynamic mixing module of a first type and certain valves regulate and/or blend materials which are being deposited (illustrated in Figure 5 A –7 and discussed in [0063–71]).
Species 4, believed to be encompassed by at least claim 32–33, drawn to a deposition apparatus which uses multiple dynamic mixing modules arranged in parallel, to regulate and/or blend materials which are being deposited (illustrated in Figure 8 and discussed in [0084]). 
Species 5, claims unknown, drawn to a deposition apparatus which uses a rotating nozzle and curing means (illustrated in Figures 13A-13B and [0121–122]).
The species are independent or distinct because for the following reasons:
Species 1 differs from Species 2 – 4 because Species 1's deposition apparatus lacks a dynamic mixing module. A comparison of the above referenced figures and paragraphs illustrates the differences of the inverse.
Species 2 differs from Species 3–4 because Species 2's deposition apparatus possess a mixing module but lacks various control valves to regulate the ratio of deposited materials. A 
Species 3 differs from Species 4 because Species 3's deposition apparatus lacks multiple dynamic mixing modules arranged in parallel, to regulate and/or blend materials which are being deposited. A comparison of the above referenced figures and paragraphs illustrates the differences of the inverse.
Species 5 differs from Species 1–4 because only Species 5's deposition apparatus encompasses a deposition apparatus with a rotating nozzle and curing means. A comparison of the above referenced figures and paragraphs illustrates the differences of the inverse. Although, perhaps this feature can be attached to the end of each of Species 1–4.
 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 21 is generic.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different CPC classifications;

(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

No phone call was made to request an oral election to the above restriction requirement because the restriction is considered to be complex. (See MPEP 812.01)Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743